PER CURIAM.
This case came on to be heard upon the record and briefs and oral argument of counsel;
And it appearing that there is substantial evidence to support the Board’s finding that the respondent engaged in unfair labor practices within the meaning of the National Labor Relations Act, Title 29 U.S.C. § 151 et seq., 29 U.S.C.A. § 151 et seq.; and it appearing that the conduct of respondent’s supervisory employees constituted interference, restraint and coercion in violation of the Act; H. J. Heinz Co. v. National Labor Relations Board, 311 U.S. 514, 518, 519, 61 S.Ct. 320, 85 L.Ed. 309; National Labor Relations Board v. M. A. Hanna Co., 6 Cir., 125 F.2d 786, 788: It is ordered that a decree issue enforcing the order of the National Labor Relations Board as prayed in the petition.